F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                    UNITED STATES COURT OF APPEALS
                                                                         SEP 17 2003
                           FOR THE TENTH CIRCUIT
                                                                    PATRICK FISHER
                                                                             Clerk

    ASHLEY CREEK PHOSPHATE
    COMPANY,

              Plaintiff-Appellant,
                                                       No. 01-1074
    v.                                             (D.C. No. 99-M-2099)
                                                         (D. Colo.)
    CHEVRON CORPORATION;
    CHEVRON U.S.A., INC.; CHEVRON
    PIPE LINE COMPANY; CHEVRON
    CHEMICAL COMPANY; CHEVRON
    INDUSTRIES, INC.; SF PIPELINE
    LIMITED COMPANY;
    SF PHOSPHATES LIMITED
    COMPANY; FS, INC.; FARMLAND
    INDUSTRIES, INC.; J.R. SIMPLOT
    COMPANY,

              Defendants-Appellees.

    ______________________________

    AGRIUM U.S., INC.,

              Real Party in Interest-
              Appellee.


                            ORDER AND JUDGMENT          *




*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
Before MURPHY and PORFILIO , Circuit Judges, and           BRORBY , Senior Circuit
Judge.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       Plaintiff Ashley Creek Phosphate Company (Ashley Creek) appeals the

district court’s orders relating to discovery of information from the real party in

interest, Agrium U.S., Inc. (Agrium). The disputed discovery materials were

relevant to the principal litigation between Ashley Creek and the defendants, filed

in a Utah federal court. This court has resolved all claims in the principal

litigation. Ashley Creek Phosphate Co. v. Chevron USA, Inc.     , 315 F.3d 1245

(10th Cir. 2003), petition for cert. filed , 71 U.S.L.W. 3760 (U.S. Apr. 21, 2003)

(No. 02-1758). As a result of that opinion, there are no claims pending between

the principal litigants, and thus, no reason to pursue discovery from Agrium.

Defendants and Agrium maintain that this appeal is moot. Ashley Creek responds

that the appeal is not moot because its petition for a writ of certiorari has not been

ruled on by the Supreme Court. Rather, Ashley Creek maintains that the appeal




                                          -2-
should be abated pending a ruling on its certiorari petition. All parties agree that

the appeal is moot unless the Supreme Court grants certiorari.

      We have determined that abating this appeal pending the Court’s

adjudication of the certiorari petition would be an unnecessary burden on judicial

resources. Because we are confident that our holdings in the principal litigation

are correct and will not be reviewed by the Supreme Court, we conclude that the

appeal is moot and should be dismissed.

      Appeal DISMISSED.



                                                     Entered for the Court



                                                     Michael R. Murphy
                                                     Circuit Judge




                                          -3-